Citation Nr: 1747382	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder to include secondary to service connected ilio-inguinal nerve damage. 

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1959 to June 1960 and the United States Air Force from May 1961 to June 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2015 rating decisions by the Department of Veterans Affairs Regional (VA) regional office (RO) in Cleveland, Ohio.  In April 2017, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2017, the Board wrote to the Veteran and his representative and notified them that the appeal would be remanded unless either party waived AOJ review of the additional evidence that had been added to the claims file.  See 38 C.F.R. § 20.1304(c) (2016).  The Board's August 2017correspondence also notified the Veteran and his representative that they had 45 days to reply.  To date, neither the Veteran nor his representative has replied to the Board's waiver request letter.  Therefore, the Board finds that a remand for the AOJ review of this evidence is required.  See 38 C.F.R. § 19.31 (2016).  

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the record on appeal including all of the VA treatment records that the August 2016 supplemental statement of the case (SSOC) reported were only reviewed electronically (i.e., Veterans Affairs Medical Center (VAMC) Chillicothe (January7, 1999-November 12, 2015), VAMC Cincinnati (June 8, 1995-July 19, 2011), VAMC Cleveland (September 2, 2009-October 23, 2015), VAMC Dayton (April 15, 2009-September 19, 2014), and VAMC Columbus (March 22, 1996-November 16, 2015). ).  See 38 U.S.C.A. § 5103A (b) (West 2014). 

As to the claim of service connection for a right knee disorder, the Board finds that while the appeal is in remand status the Veteran should be afforded another VA examination because the earlier May 2009 VA examination did not provide an adequate opinion as to whether either of the Veteran current right knee disorders (i.e., degenerative joint disease and chondrolysis) (see May 2016 right knee X-ray) was due to military service and/or caused or aggravated by his ilio-inguinal nerve damage.  See 38 U.S.C.A. § 5103A(d) (West 2014), 38 C.F.R. §§ 3.303, 3.310 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to the claim of service connection for a respiratory disability, the Board finds that while the appeal is in remand status the Veteran should be afforded a VA examination to ascertain and diagnoses and origins of the Veteran's current respiratory disability given the service treatment records that document his complaints and treatment for a constant cough in 1959 and 1960 diagnosed as pharyngitis, swollen tonsils, ear infection, a possible foreign body in the airway, and acute laryngitis, the May 1960 separation examination in which he reported a history of whooping cough and was diagnosed with hypertrophic tonsils, the post-service records that diagnosis bronchitis, chronic obstructive pulmonary disease (COPD), chronic lung disease, rhinitis, and sinusitis, and the appellant's personal hearing testimony regarding, in substance, ongoing respiratory symptoms in and since service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's treatment records from the VAMC Chillicothe (January7, 1999-November 12, 2015), VAMC Cincinnati (June 8, 1995-July 19, 2011), VAMC Cleveland (September 2, 2009-October 23, 2015), VAMC Dayton (April 15, 2009-September 19, 2014), and VAMC Columbus (March 22, 1996-November 16, 2015)  as well as any outstanding subsequent records.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from him-self and from other individuals who have first-hand knowledge of any in-service problems with a right knee disorder and a respiratory disability as well as any continued problems since that time.  

Also ask the Veteran to obtain a written statement from the VA doctor he testified about that told him his right knee disorder was due to his service connected ilio-inguinal nerve damage.

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the etiology of his right knee disorder.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and, if needed, an examination of the Veteran provide answers to the following questions: 

(i)  As to each diagnosed right knee disorder (i.e., degenerative joint disease and chondrolysis), is it at least as likely as not that it is related to or had its onset in service?

(ii)  As to right knee arthritis, is it at least as likely as not that it manifested itself in the first post-service year?

(iii)  As to each diagnosed right knee disorder (i.e., degenerative joint disease and chondrolysis), is it at least as likely as not that it is caused by the service-connected ilio-inguinal nerve damage?

(iv)  As to each diagnosed right knee disorder (i.e., degenerative joint disease and chondrolysis), is it at least as likely as not that it is aggravated (i.e., permanently worsened) by the service-connected ilio-inguinal nerve damage?

The examiner in providing answers to the above questions should consider the Veteran's competent lay claims regarding his observable symptomatology such as pain. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the etiology of his respiratory disorders.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and, if needed, an examination of the Veteran provide answers to the following questions: 

As to each diagnosed respiratory disorder (i.e., bronchitis, COPD, chronic lung disease, rhinitis, and sinusitis), is it at least as likely as not that it is related to or had its onset in service?

The examiner in providing an answer to the above question should discuss and comment on the significance, if any, of the service treatment records that document his complaints and treatment for a constant cough in 1959 and 1960 diagnosed as pharyngitis, swollen tonsils, ear infection, a possible foreign body in the airway, and acute laryngitis, the May 1960 separation examination in which he reported a history of whooping cough and was diagnosed with hypertrophic tonsils, as well as the post-service records that diagnosis bronchitis, COPD, chronic lung disease, rhinitis, and sinusitis.

The examiner in providing an answer to the above question should consider the Veteran's competent lay claims regarding his observable symptomatology such as pain. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that includes notice of all the evidence added to the record since the issuance of the June 2011 statement of the case (SOC) as to the right knee disorder and the August 2016 SOC as to the respiratory disability.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

